Title: To Thomas Jefferson from Albert Gallatin, 8 January 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     8 Jany. 1807 [i.e. 1808]
                  
                  I enclose for your information
                  1. a letter from Ed. Livingston with the first part of his answer to D’Herbigny’s opinion: the sequel not yet received.
                  2. a letter from Jas. Brown land agent respecting the claims of the U. States to lots & houses in New Orleans. He also announces further information and a survey without which we cannot well decide. I would therefore suggest the suspension of a determination on Gov. Claiborne’s letter on the same subject, till we have received the whole.
                  3. a translation of certain papers (in Spanish) put in my hands by Mr. Clark of N. Orleans & relating to Basstrop’s grant, to Maison rouge do. now claimed by Clark himself & to a vague concession of timber to the inhabitants of Opelousas. It seems to me that none of those grants was absolute. Basstrop was rather a trustee to give gratis 400 arpens a piece to 500 families equal to 200,000 arpens; & that being executed, he was entitled to the balance of the square of 12 leagues=144 sq. leagues. Clark’s grant was for only 36. sq. leagues & the conditions must be found in the orders of 14 July 1795 quoted in the grant of 20 June 1797—Opelousas district included at that time Attacapas.
                  Respectfully Your obedt. Sevt.
                  
                     Albert Gallatin 
                     
                  
                  
                     Will you have the goodness to send me the amendatory Embargo act as soon as you have signed it?
                  
                  
                     A.G.
                  
               